Name: 1999/224/EC: Council Decision of 22 February 1999 concerning the conclusion of the Agreement of scientific and technical cooperation between the European Community and the State of Israel
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Asia and Oceania
 Date Published: 1999-03-27

 27.3.1999 EN Official Journal of the European Communities L 83/50 COUNCIL DECISION of 22 February 1999 concerning the conclusion of the Agreement of scientific and technical cooperation between the European Community and the State of Israel (1999/224/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130m, in conjunction with Article 228(2), first sentence, and the first subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Community and Israel are pursuing specific research programmes in areas of common interest; Whereas the State of Israel, on the one hand, and the European Community and its Member States, on the other hand, have signed a Euro-mediterranean association agreement providing for the negotiation of a cooperation agreement in the field of science and technology; Whereas the European Community and the State of Israel have concluded an Agreement on scientific and technical cooperation for the duration of the fourth framework programme for RTD; Whereas by its Decision of 18 May 1998, the Council authorised the Commission to negotiate the renewal of the Agreement on scientific and technical cooperation between the European Community and the State of Israel for the duration of the fifth framework programme; Whereas the Agreement on scientific and technical cooperation between the Community and the State of Israel should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on scientific and technical cooperation between the European Community and the State of Israel is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 3 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 13 of the Agreement. Done at Luxembourg, 22 February 1999. For the Council The President H.-F. von PLOETZ (1) OJ C 283, 12. 9. 1998, p. 5. (2) Opinion delivered on 11 February 1999 (not yet published in the Official Journal).